Exhibit 10.3




Schedule of Optionees and Material Terms

of Amended and Restated Option Agreements







Optionees

Shares

Grant

Date

Expiration

Date

Exercise

Price

           

Patrick M. Flynn

   15,000 

   2/1/2005 

   2/1/2015 

   34.00 

     

Eldon D. Dietterick

   12,000 

     2/1/2005 

   2/1/2015 

   34.00 

     

Richard T. Frey

   9,000 

   2/1/2005 

   2/1/2015 

   34.00 

     

Mark Daubert

   6,000 

   2/1/2005 

   2/1/2015 

   34.00 

     

Carl V. Kerstetter

   3,000 

   2/1/2005 

   2/1/2015 

   34.00 

     

Cynthia A. Barron

   6,000 

   2/1/2005 

   2/1/2015 

   34.00 

     

Christine A. Liebold

   1,000 

   2/1/2005 

   2/1/2015 

   34.00 

           




Note: The options vest in three equal annual installments, commencing on
February 1, 2006.






